Citation Nr: 0923691	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-28 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than June 29, 1992, 
for the award of a 100 percent rating for schizophrenia for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1945 to 
October 1945.  He died in April 2004.  The appellant is the 
Veteran's widow.

By a May 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
assigned a 100 percent rating for schizophrenia in accordance 
with a Board of Veterans' Appeals May 2000 order that had 
awarded 100 percent.  In November 2000, the Veteran filed a 
notice of disagreement with the December 1, 1993, effective 
date that the RO had assigned for the award.  In August 2001, 
the RO denied the Veteran's claim of entitlement to an 
earlier effective date.  

The Veteran perfected an appeal, and in a June 2002 decision, 
the Board denied the Veteran's claim for an earlier effective 
date.  The Veteran filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In a November 
2002 order, the Court granted a joint motion for remand, 
vacating the June 2002 Board decision and remanding the 
matter for additional proceedings consistent with the motion.  
In January 2003, the Veteran's representative submitted 
argument to the Board concerning the effective date claim, 
including an assertion that the Veteran had a pending and 
unadjudicated increased-rating claim pursuant to 38 C.F.R. § 
3.157(b)(1) (2008) for his service-connected psychiatric 
disability that had been initiated by a January 9, 1979, VA 
treatment record.  In a February 2003 decision, the Board 
continued the denial of the Veteran's claim for an earlier 
effective date.  The Veteran filed another appeal to the 
Court.  In December 2003, the Court vacated the February 2003 
Board decision and remanded the matter for additional 
proceedings consistent with the Court's order.  The Board 
remanded the claim to the RO for action consistent with that 
order in April 2004.

The Veteran died two days after the Board's April 2004 
remand, and the Veteran's widow filed a claim for accrued 
benefits in May 2004, based on the Veteran's claim for an 
earlier effective date for the grant of a 100 percent 
disability rating for his service-connected schizophrenia.  
By a September 2004 rating decision, the RO assigned an 
effective date of June 29, 1992, for a 100 percent rating for 
service-connected schizophrenia, for accrued benefit 
purposes.  The appellant filed an appeal.  The Board remanded 
the matter to the RO for further notification and 
adjudication in April 2007.  

In March 2007, the appellant's attorney filed a motion with 
the Board to advance the appellant's appeal on the Board's 
docket in accordance with 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2008).  The Board notes that in June 
2002, a member of the Board had granted the Veteran's motion, 
filed through his attorney, to advance his appeal on the 
Board's docket.  Here, the advanced status granted the 
Veteran prior to his death has been continued for the 
appellant's appeal; thus, her appeal has already been 
advanced on the Board's docket.  As such, no further action 
with respect to the attorney's motion is warranted.


FINDINGS OF FACT

1.  The Veteran was granted service connection for 
psychoneurosis, anxiety, and assigned a 10 percent disability 
rating effective October 14, 1945; the disability rating was 
decreased to zero percent effective March 1, 1950. 

2.  In a September 1977 rating decision, the RO denied the 
Veteran's claim for an increased rating for his service-
connected psychiatric disorder.

3.  A VA treatment record dated January 9, 1979, constituted 
an informal claim for an increased rating for the Veteran's 
service-connected psychiatric disorder.

4.  By a January 1993 rating decision, the RO adjudicated the 
Veteran's informal claim for an increased rating, denying the 
claim.  

5.  At a July 1993 hearing before a decision review officer 
at the RO, the Veteran withdrew his appeal of the January 
1993 denial of an increased rating for his service-connected 
psychiatric disability.

6.  The Veteran filed a new claim for an increased rating for 
his service-connected psychiatric disability on December 1, 
1993.

7.  At the time of his death, the Veteran's service connected 
psychiatric disorder-re-characterized as schizophrenia, 
disorganized type-was rated as 100 percent disabling.  The 
RO has set June 29, 1992, as the effective date for the 100 
percent rating. 

8.  The effective date of the award of a 100 percent 
disability rating is more than a year earlier than the 
December 1, 1993, date the increased-rating claim was 
received by VA.


CONCLUSION OF LAW

An effective date earlier than June 29, 1992, for the award 
of a 100 percent rating for schizophrenia for accrued 
benefits purposes is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes at the outset the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through June 2007 and July 2007 notice 
letters, the RO notified the appellant of the information and 
evidence needed to substantiate her claim.  Information 
concerning the Veteran's service-connected disability was 
provided to the appellant by a June 2004 rating decision.

The Board also finds that the June 2007 and July 2007 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the June 2007 letter, 
although the RO notified the appellant that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer, the 
appellant was also specifically told that accrued benefits 
claims are decided based on ratings, decisions, or evidence 
in the file at the time of the Veteran's death.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the appellant's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
appellant was supplied with notice after the Board's remand.  
The appellant was given opportunity to respond before her 
claim was re-adjudicated in September 2008 via the issuance 
of a supplemental statement of the case.  Consequently, a 
remand for additional notification on these questions is not 
necessary.  The Board also notes that while the complete 
notice required by the VCAA was not timely provided to the 
appellant, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
accrued benefits claim.  For accrued benefits purposes, only 
evidence contained, or constructively contained, in the 
claims file is for review.  Here, the appropriate evidence is 
already associated with the claims file.  No further 
information or evidence is thus required for that claim.



II. Analysis

Accrued benefits are benefits to which the Veteran was 
entitled at the time of his death under an existing rating or 
based on evidence in the file at the date of death.  See 38 
U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1000(a) (2008).  Upon the death of a Veteran, any accrued 
benefits are payable to his spouse, or to others if the 
spouse is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 
3.1000(a)(1).  Under 38 U.S.C.A. § 5121(c), a claim for 
accrued benefits requires that the Veteran must have had a 
claim pending for such benefits at the time of his death or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), cert. denied, 525 U.S. 834 (1998).

By a November 1945 rating decision, the Veteran was awarded 
service connection for psychoneurosis, anxiety, and was 
assigned a 10 percent disability rating.  The disability 
rating was reduced to a noncompensable rating via a December 
1949 rating decision.  The RO denied the Veteran's claim for 
an increased rating for his service-connected psychiatric 
disorder via a September 1977 rating decision.  In July 1992, 
the Veteran again filed a claim for an increased rating for 
his service-connected psychiatric disorder.  The RO denied 
the claim for increase in a January 1993 rating decision, and 
the Veteran perfected an appeal to the Board.  However, in 
July 1993, during a hearing before a decision review officer 
at the RO and before the Board issued a final decision in the 
case, the Veteran withdrew the claim for increase.  In 
December 1993, the Veteran subsequently filed a new claim for 
an increased rating.  A 100 percent rating was ultimately 
awarded by a May 2000 Board decision.  The RO implemented the 
Board's award later in May 2000 and in so doing assigned an 
effective date of December 1, 1993.  The Veteran appealed, 
and after a protracted adjudication the effective date 
question was remanded by the Board in April 2004.  
Adjudication of the effective date question consequently had 
not been finalized at the time of the Veteran's death in 
April 2004.  Because the Veteran's claim was not a finally 
adjudicated claim at the time of his death, an adjudication 
of the claim for accrued benefits purposes is appropriate.  
See 38 C.F.R. § 3.1000 (2008); Taylor v. Nicholson, 21 Vet. 
App. 126, 127 (2008).

As noted above, the Veteran was awarded service connection 
for a psychiatric disability by a November 1945 rating 
decision.  On January 9, 1979, the Veteran was hospitalized 
and found to have a "seeming nervous condition."  In July 
1992, the Veteran filed a claim for, inter alia, an increased 
rating for his service-connected psychiatric disability.  The 
RO denied the claim in January 1993.  During a hearing before 
a decision review officer at the RO in July 1993, the Veteran 
withdrew the claim for increase.  He subsequently filed a new 
claim for increase in December 1993.  That claim was finally 
decided in May 2000 when a 100 percent rating was awarded.  
Ultimately, the RO awarded June 29, 1992, as the effective 
date for the 100 percent rating.  This was done in September 
2004.  Thus, the RO assigned an effective date for the award 
of the 100 percent rating that was, in fact, prior to VA's 
receipt of the increased-rating claim the Veteran filed in 
December 1993.  

In a January 2003 brief to the Board and again in later 
written submissions, the appellant contends that the 
effective date for the 100 percent rating should be January 
9, 1979, the date the Veteran was hospitalized at a VA 
facility and noted to have a "seeming nervous condition."  
The appellant contends that the treatment records from the 
January 1979 hospitalization constitute an informal claim for 
increase under 38 C.F.R. § 3.157(b)(1).

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2008).  
An exception to that rule provides that the effective date of 
an award of an increase shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997).

Thus, when addressing the effective date for an award of 
increased compensation, the Board must determine when a claim 
for increased compensation was received, and when a factually 
ascertainable increase in disability occurred.  With respect 
to the first of these determinations, the Board notes that 
once a formal claim for VA benefits has been filed, a 
subsequent informal request for increase will be accepted as 
a claim.  38 C.F.R. § 3.155(c) (2008).  Generally, the 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  VA or uniformed services medical records may form 
the basis of an informal claim for increased benefits where a 
formal claim for service connection has already been allowed.  
38 C.F.R. § 3.157 (2008).  Under 38 C.F.R. § 3.157(b)(1), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

The record shows that the Veteran filed a claim for an 
increased rating that was received by the RO in July 1992 and 
denied in January 1993.  Although the Veteran perfected an 
appeal to the denial, he withdrew the claim during a July 
1993 hearing before a decision review officer.  The Board 
notes that 38 C.F.R. § 20.204 requires a withdrawal of a 
claim to be presented in writing or "on the record at a 
hearing" by the claimant or the claimant's representative.  
38 C.F.R. §§ 20.204(a), (b)(1).  Once submitted in writing, 
an appeal is effective as of the date of receipt.  38 C.F.R. 
§ 20.204(b)(3).  The effect of a withdrawal is to withdraw 
both the notice of agreement and substantive appeal for the 
withdrawn claim but does not preclude a claimant from 
reinstating a withdrawn claim by filing a new, timely notice 
of disagreement.  38 C.F.R. § 20.204(c).  

Here, the record is clear that the Veteran, through his 
representative, withdrew the claim for increase at the July 
1993 hearing before the decision review officer.  The 
transcript reflects that, after some discussion, the decision 
review officer asked for clarification of the issue on 
whether the claim for increase was being withdrawn, to which 
the Veteran's representative replied, "That is what I ask."  
In addition, the Veteran's son, who was present at the 
hearing and provided testimony on his father's behalf, also 
stated that the claim for increase was "being withdrawn."  
The Board finds that this testimony, given on the record at a 
hearing by both the Veteran's son and his authorized 
representative, amounts to a withdrawal of the Veteran's 
claim for increase under 38 C.F.R. § 20.204(a) and (b).  It 
occurred in the presence of the Veteran and others of 
interest, including his representative who was advocating the 
Veteran's case before VA.

The Board further finds that the December 1993 submission by 
the Veteran does not amount to a notice of disagreement 
sufficient to reinstate the previously withdrawn appeal under 
38 C.F.R. § 20.204(c).  In the December 1993 claim, the 
Veteran specifically requested that he be "re-evaluated" 
for his service-connected psychiatric disability.  The RO 
properly treated the December 1993 statement as a new, 
informal claim for an increased rating for the Veteran's 
service-connected psychiatric disability.  The December 1993 
claim did not express disagreement with or a desire to 
contest the January 1993 rating decision. See 38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.201; see also Gallegos v. 
Principi, 283 F.3d 1309, 1313- 14 (Fed. Cir. 2002) (upholding 
the requirement that a notice of disagreement must express 
"a desire for appellate review").  Thus the Board finds 
that the January 1993 rating decision became final after the 
appeal was withdrawn at the July 1993 hearing.  The December 
1993 claim represented a separate and distinct claim for 
increase.

The Board agrees with the appellant's representative that, as 
discussed above, the January 1979 hospitalization report 
constituted an informal claim for increase under 38 C.F.R. § 
3.157(b)(1).  However, although not immediately addressed by 
the RO, the claim was ultimately adjudicated by the RO by way 
of the January 1993 rating decision, which represented a 
denial of pending claims--a denial of both the previously 
unadjudicated January 1979 informal claim and the formal 
claim for increase filed by the Veteran in July 1992.  The 
Veteran withdrew his appeal of the denial of that claim in 
the July 1993 hearing.  As he did not act to reinstate the 
claim by filing a new notice of disagreement within the 
initial appellate period, as required by 38 C.F.R. § 
20.204(c) and discussed above, the Board concludes that the 
January 1979 informal claim for increase was finally denied 
in the January 1993 rating decision.

The Board acknowledges that in a September 2003 brief, the 
Veteran argued that the July 1992 withdrawal of the Veteran's 
appeal did not foreclose his right or ability to submit "new 
and material" evidence to, in effect, re-activate the 
withdrawn appeal.  The Board finds, however, that this 
argument is without legal merit.  The regulation on which the 
appellant rests her argument, 38 C.F.R. § 3.156(b), governs 
the submission of new and material evidence relating to a 
pending claim received before the expiration of the appeal 
period for that claim.  Here, however, as discussed above, 
the Veteran withdrew his appeal in July 1993, effectively 
terminating the appeal as of the date of withdrawal.  To the 
extent that withdrawn appeals are subject to reinstatement, 
38 C.F.R. § 20.204(c) mandates that the only way in which a 
withdrawn appeal can be reinstated is by submitting a new 
notice of disagreement or substantive appeal within the 
original appellate period.  The submission of a new claim for 
increase-as with the Veteran's December 1993 claim-does not 
constitute a notice of disagreement and thus does not 
reinstate the previously withdrawn appeal.  Thus, contrary to 
what the appellant has contended, the appeal, which was 
withdrawn in July 1993, was not reinstated by the submission 
of new evidence in December 1993.  

New evidence was indeed submitted in December 1993 and this 
was within a year of the notice of the January 1993 denial, 
which means it "will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period."  38 C.F.R. § 3.156(b) (1993).  This 
does not alter the fact that any appeal of the January 1993 
decision was withdrawn.  The language of 38 C.F.R. § 3.156(b) 
does not provide a means for reinstatement of a withdrawn 
appeal.  It merely means that evidence submitted within a 
year of notice of a rating decision (the appellate period) 
will be considered as having been filed in connection with 
the earlier pending claim.  With expiration of the appeal 
period, or when an appeal is withdrawn and not properly re-
instituted as required by § 20.204(c), the rating decision 
becomes a final decision, as is the case here.  Consequently, 
the 1979 and 1992 claims were adjudicated in January 1993 and 
that decision became final.  

When a prior claim is finally adjudicated, a new claim for 
increase must be filed and any award based on the new claim 
will be made effective no sooner than a year prior to the new 
claim.  38 C.F.R. § 3.400(o).  Having determined that the 
claim that must be addressed for effective date purposes was 
received on December 1, 1993, not the 1979 or 1992 claims, 
the next question before the Board is whether, pursuant to 38 
C.F.R. § 3.400(o)(2), it was factually ascertainable that an 
increase in disability had occurred within the one-year 
period prior to the date of the claim.  If so, this would 
entitle the appellant, for accrued benefits purposes, to an 
effective date up to one year prior to the December 1, 1993 
date of claim.

In this case, however, there is no need to consider whether 
such an increase is factually ascertainable.  This is so 
because, as discussed above, the RO has already assigned an 
effective date of June 29, 1992, for the award of a 100 
percent disability rating for the Veteran's service-connected 
psychiatric disability.  This date falls well before the one-
year period prior to the December 1993 claim.  Thus, as there 
is no increase in rating beyond the already-assigned 100 
percent, which was in effect as of one year prior to the 
December 1993 claim, the analysis must end here.  In effect, 
because the 100 percent rating has already been established 
as more than one year prior to the date of the claim for 
increase at issue here, no earlier effective date may be 
assigned for the 100 percent rating for the Veteran's 
service-connected psychiatric disability.  Consequently, an 
earlier effective date is not warranted, and the appeal must 
be denied.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 
126 (1997).

(The Board notes that the appellant generally asserts that 
the Veteran's service-connected schizophrenia should have 
been rated as 100 percent disabling since the date the 
Veteran was separated from service or the date of the initial 
award of service connection.  The Board's present 
determination is based on the law pertaining to effective 
dates awarded in conjunction with an increased rating claim 
following final adjudications.  Claims for increased ratings, 
or appeals of assigned effective dates do not allow for 
consideration of whether a prior final adjudication was 
erroneous.  Final decisions, such as the RO's November 1945 
initial assignment of a 10 percent rating for psychoneurosis, 
or the December 1949 rating decision reducing the Veteran's 
evaluation for his service-connected psychoneurosis to 
noncompensable level, or the January 1993 adjudication, will 
be accepted as correct unless there is clear and unmistakable 
error (CUE) shown.  See 38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2008).  A claim of CUE previously appealed 
and noted in the Board's 2007 remand has since been 
withdrawn.  This was done by an April 2009 submission by the 
appellant's representative.)


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than June 29, 1992, 
for the award of a 100 percent rating for schizophrenia for 
accrued benefits purposes, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


